Title: To George Washington from Charles Lee, 3 July 1789
From: Lee, Charles
To: Washington, George



Sir
Alexandria 3 July 1789

Having long served as the custom house officer of South Patowmack and I trust with the approbation of my country, I have been induced to express my wishes to be reappointed in the same department least my silence should be misunderstood.
I pray leave at this time to mention Mr Richard Marshall Scott as a person from long experience in this line of business capable and deserving of any office in the customs upon this river as he has done a principal share of the business under me ever since the year 1783, and in all respects I think him fit for any appointment of this kind. With the sincerest esteem I remain most respectfully sir your most obed. humble servant

Charles Lee

